COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-153-CV
 
 
CHARLES YOUNG                                                                APPELLANT
 
                                                   V.
 
TEXAS DEPARTMENT OF                                                      APPELLEES
CRIMINAL
JUSTICE, ET AL.
 
                                              ------------
 
             FROM
THE 30TH DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Charles Young
appears to be attempting to appeal the trial court=s failure to transfer a case from one district court to another.  The trial court clerk has informed this court
that there is no signed order regarding a request for transfer of the case to
another district court. 




On May 2, 2006, we notified
appellant of our concern that we lacked jurisdiction over the appeal because no
order or judgment had been signed[2]
and informed him that the appeal was subject to dismissal unless a response was
filed showing grounds for continuing the appeal.  Although appellant has responded to our May 2
jurisdiction letter, his response does not state grounds for continuing the
appeal.  Accordingly, we dismiss the
appeal for want of jurisdiction.[3]
 
PER CURIAM
PANEL D:   CAYCE,
C.J.; LIVINGSTON and DAUPHINOT, JJ.
DELIVERED: 
June 8, 2006
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 25.1(b).


[3]See Tex. R. App. P. 42.3(a), 43.2(f).